              Case 2:21-cr-00147-JAD-DJA Document 72 Filed 09/07/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                 Case No.: 2:21-cr-00147-JAD-DJA

 4             Plaintiff                                    Order Striking Pro Se Motion Filed in
                                                              Violation of Local Rule 11-6(a)
 5 v.

 6 James Bates,                                                          ECF No. 71

 7             Defendant

 8

 9            James Bates, a criminal defendant represented by counsel, has filed a pro se motion for

10 new trial. 1 Bates cannot file motions on his own behalf at this time because he is represented by

11 counsel. As Local Rule 11-6(a) explains, “[a] party who has appeared by attorney cannot while

12 so represented appear or act in the case. This means that once an attorney makes an appearance

13 on behalf of a party, that party may not personally file a document with the court; all filings must

14 thereafter be made by the attorney.” Accordingly, IT IS HEREBY ORDERED that the Clerk of

15 Court is directed to STRIKE Bates’s pro se motion [ECF No. 71] from the docket. Defense

16 counsel is directed to provide a copy of this order to Bates. If Bates believes that relief is

17 necessary, he must ask his attorney to bring a motion on his behalf.

18

19                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
20                                                            Dated: September 3, 2021

21

22

23
     1
         ECF No. 71.
